Citation Nr: 1743161	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-40 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder torn rotator cuff, claimed as secondary to nonunited fracture of navicular bone, right foot.

2. Entitlement to service connection for right shoulder torn rotator cuff, claimed as secondary to nonunited fracture of navicular bone, right foot. 

3. Entitlement to a rating in excess of 30 percent for service-connected nonunited fracture of navicular bone, right foot. 

4. Entitlement to a rating in excess of 30 percent for service-connected carpal tunnel syndrome, upper extremity, left (major). 

5. Entitlement to a rating in excess of 20 percent for service-connected carpal tunnel syndrome, upper extremity, right (minor). 

6. Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from October 1961 to December 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York (hereinafter, Agency of Original Jurisdiction (AOJ)), which denied increased ratings for service-connected right foot, left shoulder and right carpal tunnel syndrome disabilities, denied entitlement to TDIU, and denied an application to reopen a prior final decision denying service connection for right shoulder disability.

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a January 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The DECISION below addresses the reopening of the service connection claim for right shoulder disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A final June 2006 AOJ rating decision denied service connection for right shoulder disability on the basis on there was no evidence supporting the contended association between the Veteran's right shoulder condition and his service-connected right foot condition.

2. Evidence added to the record since the June 2006 AOJ rating decision is new and material as it includes previously unconsidered evidence that a fall due to service-connected right foot disability caused additional disability of the right shoulder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for right shoulder torn rotator cuff.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veteran's right shoulder claim was originally denied in a June 2006 rating decision, which the Veteran disagreed, was furnished a statement of the case, but never filed a substantive appeal, and thus the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  The claim was denied on the basis on there was no evidence supporting the contended association between the Veteran's right shoulder condition and his service-connected right foot condition.  

Subsequent to that final decision, the Veteran submitted lay statements corroborating his testimony that his service-connected right foot condition causes him to fall, which caused his right shoulder condition.  VA treatment records added to the claims file since the date, coupled with the Veteran's testimony at his January 2017 hearing indicate there may be an association between his right foot and right shoulder conditions.  Thus, the Board finds new and material evidence has been presented sufficient to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim for entitlement to service connection for right shoulder torn rotator cuff is reopened.


REMAND

The Veteran contends that his service-connected right foot condition and carpal tunnel syndrome of the bilateral upper extremities has worsened, and that his right shoulder rotator cuff tear, warrants service connection as it is due to the falls and instability he experiences as a result of his right foot condition.  As held above, VA treatment records added to the claims file since the date, coupled with the Veteran's testimony at his January 2017 hearing indicate there may be an association between his right foot and right shoulder conditions, but at present, there is insufficient competent medical evidence to make a decision. 

As such, the Veteran should be afforded additional VA examinations to determine the current severity of the service-connected disabilities, and obtain opinion on the right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).

Additionally, the June 2006 Veteran's statement and January 2017 hearing testimony put VA on notice that the Veteran is receiving benefits from the Social Security Administration.  It appears those records have not been associated with the claims file.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2)(when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Lastly, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain any outstanding VA treatment records pertinent to the Veteran's claims.  In particular, the AOJ should attempt to obtain any police reports and injury reports generated as a result of the Veteran's June 4, 2012 falling injury at the Albany VA Medical Center.

2. Contact the Social Security Administration for the purpose of obtaining a copy of all decisions and medical records relied upon in conjunction with the Veteran's claim for Social Security Administration disability benefits.

3. Schedule the Veteran for appropriate examinations to determine the current severity and manifestations of his service-connected nonunited fracture of navicular bone, right foot, carpal tunnel syndrome of the bilateral upper extremities, and to determine the nature and etiology of his claimed right shoulder rotator cuff tear. 

The examiner should note all functional limitations caused by the Veteran's service-connected disabilities and the impact they would have on employment. 

The examiner is also asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder rotator cuff tear is proximately due to, or the result of his service-connected nonunited fracture of navicular bone, right foot, including the instability and reports of repeated falls.  If not proximately due to or the result of his service-connected nonunited fracture of navicular bone, right foot, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder rotator cuff tear is aggravated beyond the natural progress of the disability by his service-connected nonunited fracture of navicular bone, right foot. 

In providing this opinion, the examiner is requested to explain whether there is any medical reason to accept or reject the Veteran's contention that falling injuries to the right shoulder were caused by his service-connected right foot disability.  In so doing, the examiner should consider a June 21, 2005 VA urgent care record wherein the Veteran was treated after a falling injury due to right ankle pain, a June 4, 2012 VA ER record wherein the Veteran reported right shoulder injury after a fall, the Veteran's description of falling episodes and the lay witness description of falling injuries due to episodes of sharp right foot pain.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4. Upon completion of the above, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


